Citation Nr: 1643448	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  00-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 31, 2010.

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He served in Vietnam and was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A Decision Review Officer (DRO) in October 2004 granted service connection for PTSD and assigned a 50 percent rating from August 13, 2002.  The Veteran disagreed with the effective date and the rating assigned.  In August 2006, the RO granted a temporary 100 percent rating (under 38 C.F.R. § 4.29) for a period of hospitalization, effective from June 6, 2005 to September 30, 2005.

In April 2008, the case was remanded, in part, for additional development and to satisfy notice requirements.  In the April 2008 decision, the Board granted an earlier effective date of October 28, 1999, for service connection for PTSD.  The RO (in December 2008) granted a temporary 100 percent rating from July 24, 2008, to October 31, 2008, for a period of hospitalization.

In July 2010, the RO granted a 100 percent rating for PTSD, effective March 31, 2010.  In October 2010 the Veteran filed a timely notice of disagreement (NOD) with the effective date of the 100 percent rating.  He also disagreed with the July 2010 finding of the RO that his pending claim for a total disability rating based on individual unemployability (TDIU) was moot due to the grant of the 100 percent schedular rating.  The Veteran argues that he is entitled to either a 100 percent schedular or a TDIU rating from October 28, 1999, the effective date for the grant of service connection for PTSD.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests symptoms most nearly approximating total social and occupational impairment.

2.  In September 2016 written correspondence, the Veteran withdrew from appellate review his claim of entitlement to a higher rating for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to a higher rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.   38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In a September 2016 written statement, the Veteran's attorney requested to withdraw the claim of entitlement to a higher rating (in excess of 10 percent) for hypertension.  Thus, the Veteran has withdrawn the appeal on this issue and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.

Notice and Assistance Requirements

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation for his PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The evidence consists of private treatment records, several VA examinations; and VA treatment records.  The Veteran has been assigned temporary 100 percent ratings for two periods (June 2005 to September 2005 and July 2008 to October 2008) for periods of hospitalization due to his mental health condition.

The RO found that the Veteran's mental health condition warranted a 100 percent rating effective March 31, 2010.  This decision was based in part on the June 2010 VA examination report.  His diagnosis was "severe" PTSD without psychotic features.  The examiner assigned a GAF score of 55.  The examiner noted that the symptoms were "persistent."  His social relations were described as "extremely limited."  He was noted to be socially withdrawn.  His general appearance was clean.  He had a "pacing" psychomotor activity.  His speech was spontaneous, rapid, hesitant, and coherent.  His affect was inappropriate.  He had an anxious and depressed mood.  He was intact to person, time and place.  His thought process was described as having a "paucity of ideas."  His thought content was described as being preoccupied "with one or two topics."  He had persecutory and paranoid delusions.  However, he understood the outcome of his behavior.  He sleeps poorly with nightmares and flashbacks.  He does not suffer from hallucinations.  He does not suffer from panic attacks.  He does not have suicidal or homicidal ideation.  He is able to maintain personal hygiene.  His remote memory is normal but his recent memory and immediate memory are mildly impaired.  The Veteran has recurrent and intrusive distressing recollections of the events of Vietnam including images thoughts or perceptions.  He has recurrent distressing dreams of Vietnam.  And he acts or feels as if the traumatic event were recurring.  He has difficulty concentrating and suffers from hypervigilance.  The examiner also noted with respect to the length of remissions and capacity for adjustment during remission that there had been "no remissions since service."  

The report notes that the Veteran has recurrent and intrusive distressing recollections of traumatic events, including images thoughts or perceptions.  He engages in efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also makes efforts to avoid activities, places, or people that arouse recollections of the trauma.  He has markedly diminished interest or participation in significant activities.  He suffers from nightmares, flashbacks and also difficulty falling or staying asleep.  He noted that the Veteran reported that suffers these symptoms on a daily basis and they are severe and have been present since service.  

The examiner gave the following description of the Veteran: "obese, unemployed, socially isolated, fearful, housebound, solitaire, avoiding social and festivity events."  The examiner opined that the Veteran is "totally dysfunctional in both social life and occupational field."  The prognosis was "poor on account of severity and natural course of PTSD."  Finally, the examiner reported that the Veteran's PTSD "is severe enough to preclude him from any form of gainful sustention and also for social isolation."

As noted above, following this examination, the RO granted a 100 percent rating effective March 31, 2010.  The remaining issue is whether the Veteran's condition warrants a rating higher than 50 percent from October 1999 to March 2010.  As will be discussed below, the various treatment records and examination reports are at times contradictory as to the severity of the Veteran's mental health.  However, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his PTSD manifests symptoms that most nearly approximate total social and occupational impairment from October 28, 1999.

It is noted in some of the examination reports, including the June 2010 report, that prior to 1995 the Veteran was a sugar cane worker.  Later, he ran a small grocery store.  He ceased working altogether in June 2002.  However, as noted in September 2016 correspondence from his attorney, records from the Social Security Administration show that the Veteran did not engage in gainful employment at any point during the pendency of the appeal.  He has not earned income in excess of the poverty threshold (indicative of marginal employment) since 1986.  

Several opinions weigh in favor of an increased rating.  The first is dated June 14, 2002 from a VA psychiatrist, Dr. D.C.-G., from the San Juan VA Medical Center (VAMC).  Dr. D.C.-G.'s note indicates that the Veteran reported that he almost got in a car accident and lost consciousness.  The note indicates that the Veteran had a depressed mood and affect.  He was noted to have poor memory, judgment, and no insight into his mental condition.  Dr. D.C.-G. wrote that the Veteran's "mental condition has been gradually deteriorating to such a degree and extent that I am recommending him to quit working [at] his small business...as I consider he is not able to deal adequately with his financial affairs and is exposing himself to unexpected danger due to the severity and extent of his psychiatric illness."  Dr. D.C.-G. had been seeing the Veteran for several months prior to this opinion.

Following this advice it appears that the Veteran quit running the grocery store.  Throughout the appeals period, the Veteran has consistently undergone both private and VA treatment.  For example, there are extensive private treatment records from Dr. F.H.L. who began treating the Veteran in 2005 and saw him nearly every month for a number of years.

Dr. F.H.L.'s treatment reports regularly note that the Veteran's appearance was inadequate.  His behavior and psychomotor activity were noted to be bad.  Generally suicidal and homicidal thoughts were denied.  However, in one report dated in May 2007, the Veteran was noted to have "attacked" his sister-in-law.  His impulse control and judgment were regularly noted to be "questionable."
In May 2007, Dr. F.H.L. wrote the following letter: "Since November 21, 2005 the [Veteran has been] under my care.  At present [the Veteran] ha[s] symptoms of flashbacks, nightmares, nervousness, anger, and depression.  He has intrusive distressing recollections of war incidents followed by intense psychological distress.  He avoids places and events that resemble aspects of the Vietnam War.  He has a restricted range of affect, hypervigilance, insomnia, difficulty concentrating and exaggerated startle response..."  The Veteran was noted to have a GAF score of 45 at that time.  

Dr. F.H.L. wrote in January 2011 that the "since September 1, 2002, [the Veteran]...has been unable to secure or follow a substantially gainful occupation due to chronic PTSD..."

Thus far, there are two opinions that weigh in favor of warranting a 100 percent rating as of mid-2002.

In the period on appeal, the Veteran has undergone several VA examinations.  The earliest is dated in February 2001.  The following history was provided: "The Veteran has no admissions and no regular treatment until 1999...and he has been seen by a psychiatrist...during [the] last year.  On 5/16/00 he underwent a clinical evaluation...with [a] diagnosis of Major Depression and PTSD features.  He was referred back...where he is in a support group and also seen by the psychiatrist."

This examination was conducted by two examiners.  "The Veteran basically described during the interview having irritability [and] poor frustration tolerance.  He says he cannot tolerate when people who are drunk come to his business and usually ends by throwing them out.  He also referred [to] having some nightmares on occasions and some of them have to do with Vietnam experiences.  He referred [to] remembering a Vietcong who had been shot in the head and the image of how the head looked; he sees [this] in his nightmares on occasions.  Another incident in which a Vietnamese was shot when he threw himself in a ditch, and the Veteran refers to remember[ing] how the water in the ditch turned red from the blood.  He also has other nightmares in which he sees, for example, giant snakes and other bizarre things and the Veteran says that usually when he wakes up he has [to] hit himself against the wall and on occasions he has thrown punches that have landed, at least on one or two occasions, on his wife."

"The Veteran is well-developed short overweight white male who comes to the interview with about 3 or 4 days growth of beard.  He is alert, aware of the interview, and in contact with reality.  Answers are relevant, coherent and logical.  There are no delusions, no hallucinations, and there are no suicidal or homicidal ideas.  The Veteran does refer to have feelings of anger inside and he tends to let out his anger verbally sometimes against his wife and other times in his business against clients.  He says that he is very short tempered and that he has noticed that his frustration tolerance has progressively diminished.  He described nightmares that occur on occasions, in which some are related to Vietnam experiences.  There are no dissociative episodes no conscious effort to avoid remembering these things and he himself stated that with the medications he is able to sleep better.  We noticed that the Veteran has some difficulties with his memory and he himself stated that he has noticed increased difficulty remembering names at times.  When giving back change to his clients he described how on occasions he has given back more money than he is supposed to, or less.  Also, on occasions when he has to go and buy things for his business, he has gone past the warehouse where he usually goes and ends up in a different place.  He also has noticed that he has to write things down and has some difficulty retaining things, which did not happen before, and when all these things happen he tends to become angry with himself and frustrated.  The affect that he displays is fairly adequate.  Mood is mildly depressed.  He is oriented in person [and] place but has some difficulty with time.  Memory is preserved for remote and past events.  Memory for more recent events is decreased.  His immediate recall was less than the rest.  In his intellectual functioning we noticed difficulty retaining and recalling information.  Judgment is fair, insight is poor."

At that 2001 examination, the Veteran was not diagnosed with PTSD.  However, in the treatment records preceding the examination and following the examination, the diagnosis was PTSD.  Yet, at the next examination in November 2002, the Veteran was diagnosed with depressive disorder, not PTSD.  At that examination, he reported that since he left the military service he could not relate to people because he gets very nervous and anxious easily.  He reports that he is very irritable and for that reason people avoided going to his business.  He reports that he is always verbally aggressive.  He reports that he takes the medication most of the time but that he gets gastric irritation."

The Veteran was described as "clean, adequately dressed and groomed.  He is alert [and] oriented times three.  His mood is anxious.  His affect is constricted.  His attention is good.  His concentration is fair.  His memory is fair.  His speech is clear and coherent.  He is not hallucinating.  He is not suicidal, nor homicidal.  His insight and judgment are fair.  He exhibits good impulse control."

The symptoms described in the 2002 examination report were less severe than the 2001 report.

The next VA examination was in November 2003.  It was noted that the Veteran receives treatment for PTSD at VA and also attends group therapy.  The Veteran reported "that in the last year he has been feeling sad, depressed, with irritability, with loss of interest for daily living activities, with loss of energy, with insomnia, with inability to feel pleasure in daily tasks, with loss of interest in sex, with inability to concentrate, with recurrent thoughts of death without suicidal plans, with anxiety, with restlessness, and with tension...  He also reports nightmares about his traumatic combat experiences in Vietnam two or three times per week.  He wakes up anxious, restless, and with palpitation and is not able to sleep any more afterwards...  He reports intrusive, recurrent, distressing thoughts about his traumatic combat experiences about three days per week that are interfering in his daily living activities.  These symptoms are precipitated by the sound of airplanes, by the similarity of the countryside to Vietnam, by convoys, [and] by TV news about the war in Iraq.  He reports avoidant behavior related to his traumatic experiences by avoiding talking with people about his experiences and by avoiding seeing war movies.  He is isolated and not interested in leisure activities."

The Veteran "has a consensual relationship for a long period of time and had two...children in that relationship.  He had one son in another marriage.  At present he is living with his wife alone in a comfortable wood home in the rural area of...Puerto Rico.  He participates in performing home duties and watches TV.  He has poor participation in community activities.  He has a poor social relation with his neighbors.  He has [a] positive relation with his [wife] and [is] not interested in any type of recreational activity.  He did not report hobbies and has no participation in any sport or recreational life.  He has a good support [system] from his wife and immediate family, including his grownup children."

The Veteran "is a well-developed, well-nourished Hispanic male Veteran who comes to the interview appropriately dressed with adequate hygiene and [is] cooperative.  He is spontaneous and established eye contact with the examiner.  He is alert, aware of the interview situation, and in contact with reality.  There is no evidence of psychomotor retardation or agitation.  There are no tics no tremors and no abnormal involuntary movement.  His thought process is coherent and logical.  There is no looseness of association and no evidence of disorganized speech.  There is no evidence of delusions and no evidence of hallucinations.  He has no phobias, no obsessions, no panic attacks, and no suicidal ideas.  His mood is depressed, irritable, and anxious.  His affect is constricted and appropriate.  He is oriented in person, place, and time.  His memory for recent remote and immediate events is intact.  His abstraction capacity is normal.  His judgment is fair.  His insight is fair."

The examiner noted that the Veteran "has serious symptoms and serious impairment in social and occupational functioning meeting the DSM-IV criteria for a current GAF of 50."  The Veteran has serious "impairment in industrial capacity manifested by inability to work, serious difficulty in interpersonal relationships, and serious difficulty in recreational and leisure activities...  The following PTSD symptoms interfere with psychosocial functioning and quality of life: Distressing persistent thoughts about the severe trauma experience, avoidant behavior interfering in his social relations and leisure activities, persisting depressive and anxious mood, and irritability, poor night sleep, and nightmares about combat experiences in Vietnam...The condition is chronic accompanied by a persistent depressive and anxious mood with social isolation and poor prognosis."

While the 2001 and 2002 examination reports did not opine on the employability or total level of functional incapacity, the November 2003 examiner's opinion clearly identifies significant occupational and social impairment.  In comparing the noted symptoms and their level of severity, the 2003 and 2001 examination reports are quite similar.

In a December 2005 examination report the Veteran was noted to complain of "continuous nightmares [and] awakening for any minor noise.  He reports that he has to stay all day at home...  He complains of depression due to his confusion and forgetfulness.  He reports that every day he feels more worthless.  He reports that his memory is worse every day.  He reports that he could not drive to the hospital and that he has been lost even in his hometown.  He complains of stranding himself on the wrong places or taking things to the wrong places.  He keeps his weight stable but has periods of loss of appetite.  He reports that he has been irritable with an aggressive behavior.  He reports that he stopped working due to his reaction and situations.  He reports that he has uncontrolled body shakes when anxious that lasts for a long time..."

The examiner provided the following report: "The Veteran is clean, overweight adequately dressed and groomed.  He is alert and oriented to person, place, month and year with difficulty.  His mood is very anxious and depressed.  His affect is blunted.  His attention is fair [and] concentration is fair.  His memory is impaired.  He is unable to recall any of three objects after two minutes.  His speech [is] clear and not much elaborated.  He is not hallucinating.  He is not suicidal, nor homicidal.  His insight and judgment are poor.  He exhibits fair impulse control.  No impairment of thought process or communications is reported.  No delusions or hallucinations are described.  He keeps fair eye contact and has a fair interaction during this session...  He keeps his personal hygiene but stays at home all-day long...  No obsessive or ritualistic behavior has been described...  No panic attacks are described but he complains of body shaking when anxious.  He has been very depressed and anxious and has been very irritable.  He complains of nightmares and poor and restless sleep."  He was assessed to have a GAF score of 55.

Finally, in a VA examination report dated in June 2007, the Veteran complained of nervousness, memories of his military tour, trouble sleeping with nightmares, exaggerated startle response, and avoidance behavior.  He said the symptoms are daily.  He again was assessed with a GAF score of 55.  Unlike at previous examinations, the examiner noted that the Veteran's condition caused "moderate" impairment.

Differing findings and assessments are found elsewhere in the medical evidence as well.  For example, the Veteran was seen by the private psychiatrist, Dr. C.M.C.P, for an assessment in October 2002.  He presented with "a cooperative attitude, guarded and reserved.  His behavior is appropriate.  There are no nervous tics, mannerisms or involuntary movements.  He keeps visual contact while talking...  As he is speaking he gets agitated until he screams and turns very angry."  The Veteran said he had the "devil" inside him.  "He cries and then is silent in an impenetrable manner.  He acts and dramatizes...  He speaks coherently.  His articulation is clear.  His tone is variable, he speaks slowly.  He stutters when he gets emotional explaining something."  The following assessment was made: "His ability to concentrate is slightly diminished.  His ability to remember, persevere, interact socially and adapt is moderately diminished."

The Veteran's treatment records, both private and VA, have shown GAF scores vacillating between 45 and 60.

In a June 2005 VA treatment note, the Veteran was assessed with a GAF of 55.  The note provides the following assessment: The Veteran "reports a long [history of] PTSD that led to impairment in social, occupational, and interpersonal functioning.  He denies suicide attempts.  He denies alcohol and drug/tobacco use disorders.  Factors contributing to his psychiatric diagnoses are trauma exposure during his military service in [Vietnam] and chronic medical and psychiatric illness.  He would benefit from a more intense residential treatment setting for PTSD in order to process trauma-related behavioral problems, negative thoughts, and feelings and maladaptive coping skills and to work on improving interpersonal relationships."

The Veteran's strengths were that he is intellectually "capable able to verbalize problems, understands treatment interventions, able to identify outside stressors, cooperative with treatment.  His weaknesses were that he "has limited problem solving skills, rigid thought patterns... [and is] socially avoidant."  Following this note the Veteran was hospitalized to undergo PTSD treatment.

Following his release in September 2005, the Veteran's GAF score was noted to be 55 that October.  The October note reads: "59 y/o male patient, obese, long hair, disheveled, cooperative, spontaneous, informally dressed and kept, teary eyes, having depressed-anxious mood and affect.  Presents no involuntary movements, orolingual dyskinesia, gross neurological deficit, nor evidence of side effects due to medications.  [Oriented times three], adequate judgment and memory, with superficial insight in to his mental condition, logical, coherent, and relevant.  At this time there is no evidence of active hallucinations, delusions nor having ideas to hurt self or others.  Cognitive functions are preserved."

Also following the Veteran's 2005 hospitalization the head of the PTSD program at the Miami VAMC wrote a letter regarding the Veteran's condition.  "The Veteran continues to suffer from chronic PTSD and symptoms related to traumatic experiences he was exposed to during the Vietnam War including anxiety, sad and withdrawn mood, trauma related hallucinations, nightmares, insomnia, avoidance, irritability and impaired concentration...  It is felt that his PTSD symptoms significantly impair his ability to function in a social and occupational role.  At present he cannot maintain substantially gainful employment due to his psychiatric illness.  His GAF is 45%."

Thus, there is another opinion weighing in favor of a higher rating.  Yet, treatment records during the appeals period continue to provide inconsistent messages.

In October 2006 the Veteran's prognosis was poor.  At that time his appearance showed "limited hygiene" with "poor grooming."  He was "poorly cooperative, anxious, with pressured speech."  His psychomotor activity was agitated.  At times his hands tremored.  He did not keep visual eye contact with the interviewer.  The Veteran was described as illogical at times.  He was coherent but irrelevant.  His judgment and insight were described as poor.  His PTSD was described as moderate to severe with psychotic features.  Most times "psychotic features" was denied, but here it was found.

However, in January 2010, there is a VA treatment records that notes the Veteran's mental health condition is stable with a GAF of 60.  He was described as "dealing with chronic occasional episodes of symptoms..."  His appearance and behavior were adequate.  His grooming and hygiene were good.  He was appropriately dressed.  He had good eye contact and was cooperative.  His psychomotor function showed no retardation, no tics, or abnormal involuntary movements.  His speech was spontaneous with adequate volume and production that was coherent and fluent.  His mood was euthymic.  His affect was constricted.  His thought process was coherent, goal directed, and relevant.  He had no racing thoughts.  There were no suicidal or homicidal ideations.  No auditory or visual hallucinations were present.  There were no illusions or delusions.  He was alert and oriented to time, place and person.  His insight and judgment were good.

There is a report from Dr. L.C.R. dated in April 2011.  The report was made after an interview with the Veteran, his wife and a review of the medical evidence.  It does not appear that Dr. L.C.R. treated the Veteran.  The report notes that the Veteran began receiving mental health treatment in 1999 but he suffered from mental health problems ever since service.  Dr. L.C.R. wrote that the Veteran "has been severely disabled due to his psychiatric symptoms since his discharge from [the] Army as is evident by his symptoms, including social isolation, insomnia, hearing voices, poor memory, flashbacks, nightmares, nervousness, anger, periodic suicidal ideation, intense psychological distress.  It is my professional opinion that some of the historical GAF scores evaluations need to be re-evaluated considering his chronic disability.  As would be expected throughout the course of any patient's treatment, GAF scores and diagnoses often vary, but in this case [the Veteran] has been experiencing severe symptoms of PTSD since discharge.  His debilitating PTSD symptoms have caused him to be unable to work and his level of functioning is minimal, with his wife handling chores and other daily tasks.  As such, I believe that [the Veteran's] PTSD symptomatology has resulted in his unemployability since at least 1986 onward."

This opinion, while not given by one of the Veteran's treating providers, does weigh in favor of a higher rating for the entire appeal period, as does the June 2010 VA examination report.  Thus, so far one opinion would weigh in favor of a 100 percent rating from 2005, two opinions support a total schedular rating from 2002, and two opinions support a finding of total occupational impairment for the entire period.

The treatment records prior to June 2002 seem consistent with the records and assessments made in 2005 and following.  For example, in November 2001 there is a VA treatment note that provides that the Veteran was assessed with a GAF of 45.  The Veteran came "for follow up appointment reporting no improvement in spite of treatment."  He was described as having poor memory problems and episodes of disorientation that have increased in frequency and duration.  He was noted to be irritable after these episodes.  He also indicated that he is hearing voices calling his name.  The Veteran was well-dressed, but somewhat unkempt and unshaved.  He was coherent, relevant, spontaneous, and logical, with depressed mood and affect.  He was partially oriented as to time and oriented as to place and person.  There was no evidence of active suicidal, homicidal, delusional ideas or hallucinations.  He presented with no involuntary movements, orolingual dyskinesia, gross neurological deficits, nor evidence of side effects from medications.  Cognitive functions were noted to be acceptable.  Many of the periodic treatment reports dated prior to November 2001 provide identical assessments.  There are also indications that the Veteran sought individual and group therapy during that time.

A similar assessment was made in February 2002 except that it was also noted that he had impaired judgment and superficial insight.  His memory was described as poor.  He was also noted to have "mild to moderate psychomotor retardation."

In May 2002 he presented complaining of insomnia, nightmares in which he is told by unknown persons to hang himself.  He hears voices calling his name and children crying, mainly during the night.  Self-harm ideas have been present without a plan.  He was markedly depressed and anxious with one crying spell during the interview.  He was cooperative, spontaneous, relevant, coherent, and logical.  He was partially oriented as to time and oriented as to place and person.  He demonstrated adequate memory but poor judgement and no insight.  There was no evidence of active hallucinations delusions or harm ideas to self or others.

While not every medical record between 1999 and 2010 provides an assessment that meets the criteria for a 100 percent rating, there is evidence that weighs in favor of a 100 percent rating throughout the appeal period.  There are several opinions from mental health professionals that treated the Veteran for extended periods of time that opined he was unemployable from at least June 2002.  The treatment records provided by those professionals provide descriptions of the Veteran's symptoms that largely mirror the earliest treatment records.  From the earliest sessions, the Veteran had problems of irritability, nightmares, disorientation to time, hearing voices and cries, social isolation, and marked depression.  Over the years the Veteran has engaged in extensive treatment programs through VA and private providers, including two periods of extended in-patient care.  Still, the Veteran's symptoms have remained largely consistent even if some treatment notes opined that the condition was moderate as opposed to severe or moderate to severe.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his PTSD manifests symptoms that most nearly approximate total social and occupational impairment during the entire period on appeal.

In light of the Board's grant of a total schedular rating for PTSD, effective October 28, 1999, the issue of entitlement to a TDIU, raised pursuant to Rice, is rendered moot.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).   



ORDER

An initial evaluation of 100 percent for PTSD from October 28, 1999 is granted, subject to the laws and regulations governing monetary awards.

The appeal as to the issue of entitlement to rating in excess of 10 percent for hypertension is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


